Citation Nr: 0523138	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  The 
Board remanded this case in June 2004 for further 
development.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of his advanced age.  See 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his Hepatitis C, first discovered 
in May 2001, originated in service through the possible use 
of unsterilized needles, because he is unable to recall any 
exposure to postservice risk factors.  Private medical 
records on file note that he has undergone procedures 
including angioplasty and an inguinal hernia repair; he 
indicates that the surgeon who performed the hernia repair 
died of Acquired Immune Deficiency Syndrome.

On file is an August 2002 statement made under an illegible 
signature.  The statement professes that author's belief that 
the veteran's hepatitis C is related to service; no rationale 
for the opinion was offered.  In the June 2004 remand, the 
Board requested that the RO determine the author of the 
August 2002 statement, and then request that author to 
provide the basis for his or her opinion.  In a November 2004 
statement, Dr. G. Salko identified himself as the author of 
the August 2002 opinion, and then reiterated the opinion, 
again without providing any rationale.  Unfortunately, the RO 
did not at any point actually request Dr. Salko to provide 
the basis for his opinion.  In light of the RO's 
noncompliance with the Board's instruction to contact Dr. 
Salko and request that he provide the basis for his August 
2002 opinion, the Board will remand this case again.  Stegall 
v. West, 11Vet. App. 271 (1998).

The record reflects that the veteran failed to report for a 
June 2004 VA examination scheduled pursuant to the Board's 
remand.  The veteran explained that because of his age and 
inability to drive he did not want to attend the examination.  
He has since suggested that he does not believe VA 
examination is necessary in his case, apparently based on his 
misperception that the purpose of the examination is to 
determine whether he has Hepatitis C.

The Board points out that the distance from the veteran's 
home to the Wilkes-Barre, Pennsylvania VA Medical Center is 
not significantly farther than the distance from his home to 
the Carbondale, Pennsylvania location of the medical practice 
from which he receives treatment for the disorder at issue.  
The Board also points out that VA examination in this case is 
not necessary for the purpose of determining whether he has 
Hepatitis C, but rather is necessary to address whether the 
Hepatitis C is etiologically related to service.  Under the 
circumstances, the Board finds that he should be afforded 
another opportunity to cooperate in this claim and report for 
VA examination.  The veteran is advised, however, that the 
duty to assist is not a one-way street, and an appellant must 
do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).  

The veteran is also hereby notified that it is his 
responsibility to report for all examinations and to 
cooperate in the development of the claim, and that the 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2004).  In the event that the veteran 
does not report for any ordered examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should 
also be indicated whether any notice that was sent was 
returned as undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact Dr. G. 
Salko and request him to provide a 
rationale for the opinion he 
expressed in his August 2002 and 
November 2004 letters.

2.  After completion of the 
foregoing, the veteran should be 
afforded a VA gastroenterology 
examination to address the nature 
and etiology of his Hepatitis C.  
The claims folder and a copy of this 
remand must be provided to the 
examiner for review.  Based on 
various possible means of exposure 
to Hepatitis C both generally and in 
this case, the progress of this 
veteran's disease, the period of 
time that has elapsed between 
service separation and the initial 
diagnosis in 2001, the viral load 
level, and any other pertinent 
factors, the examiner should opine 
whether it is at least as likely as 
not that the appellant's Hepatitis C 
was contracted in service or is 
otherwise related to service.  A 
complete rationale for any opinion 
should be provided.
 
3.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of entitlement to service 
connection for Hepatitis C.  

5.  If the benefit sought on appeal 
is not granted in full the RO must 
issue a supplemental statement of 
the case and provide the appellant 
and his representative an 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any 
further changes in VCAA and any 
other applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


